DETAILED ACTION
	This rejection is in response to Amendments filed on 12/02/2020.
	Claims 1-7 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a continuation of application no. 15/923,007 filed on 03/16/2018.

Response to Arguments
Applicant's arguments filed 12/02/2020 have been fully considered but they are not persuasive. 
With respect to applicant’s arguments on pages 4-8 of remarks filed on 12/02/2020 that applying image processing to analyze a video in order to select an image of the user for further processing to determine products that are worn by the user is not directed to an abstract idea, Examiner respectfully disagrees.
Product recommendations based on analyzing images of users wearing products is as sales activities or behavior and is directed to certain methods of organizing human activity. A human can perform a mental process to reasonably observe, evaluate, track products in the images. Therefore the claims are directed to an abstract idea. 
With respect to applicant’s arguments on pages 8-10 of remarks filed on 12/02/2020 that the claims improve the technical field of image processing and user monitoring by basing product recommendations on products actually worn by a user by applying image processing to a particular frame of a video, Examiner respectfully disagree.
Basing product recommendation on products a user actually worn is more directed to solving a commercial problem regarding improving product recommendations. Examiner recommends emphasizing more of the technical aspects of the claimed invention into the claim limitations to show how image processing is improved. 
.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
            Under step 1 of the 2019 PEG, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-7 are directed to a method which falls within one of the four statutory categories of inventions (process/apparatus).  Accordingly, the claims will be further analyzed under revised step 2 of the 2019 PEG:
            Under revised step 2A (prong 1) of the 2019 PEG, it must be considered whether the claims are “directed to” an abstract idea by referring to the groupings of subject matter.  Under the 2019 PEG, certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Regarding representative independent claim 1, the claim sets forth a method for assessing product preferences, in the following limitations:
analyzing a video from … monitoring a user, wherein the video corresponds to a video conference between the user and one or more remote participants; 
selecting an image from the video of the user for image processing, wherein the video is analyzed on a frame-by-frame basis to select the image based on the user being visible in the selected image; 
processing the selected image to determine one or more products worn by the user, wherein the one or more products are determined based on an occupancy percentage of the one or more products in the selected image, and a confidence percentage; and 
determining one or more product recommendations based on the one or more products worn by the user.
The above-recited limitations set forth an arrangement to assess product preferences of a user.  This arrangement amounts to certain methods of organizing human activity such as sales activities and commercial interactions involving assessing product preferences of a user based on products used by user in an image.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The revised Step 2A (prong 2) of the 2019 PEG, is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
an image capture device (1)
user device of the user (2);
an electronic commerce database (6).
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations above are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Independent claims and all dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, independent claims and all dependent claims are directed to 
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
an image capture device (1)
user device of the user (2);
an electronic commerce database (6).
These additional limitations, including the limitations in the independent claims and dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.
  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hurewitz (Pub. No.: US 2014/0363059 A1, hereinafter “Hurewitz”) in view of Anttonen et al. (Pub. No.: US 20150052013 A1, hereinafter “Anttonen”) in further view of DeLean (Pub. No.: US 2013/0216094A1, hereinafter “DeLean”).

Regarding claim 1 
Hurewitz discloses a computer-implemented method for monitoring a user to assess product preferences, the method comprising (Hurewitz, [0500]: monitoring the movement of the customer within the retail store; [0050]): 
analyzing a video from an image capture device monitoring a user,… (Hurewitz, [0044]: sensors include video cameras; [0033]: video cameras may record a customer; [0028]: analyze those images from camera to locate individual 
selecting an image from the video of the user for image processing, wherein the video is analyzed on a frame-by-frame basis to select the image based on the user being visible in the selected image (Hurewitz, [0117]: receive snapshots of customer moving; [0028]: computers could analyze those images from camera to locate individual customers using techniques such as facial recognition; FIG. 13, [0114-0115]: video camera is used to identify a user; [0077] and [0128]: customer shown in video feed of still images is analyzed; [0119] and [0121]); 
processing the selected image to determine one or more products … by the user (Hurewitz, [0004]: track customer interaction with products in the store); [0033-0034] and [0119]: video cameras and image analysis is used to identify the product user is interacting within the store); and 
determining one or more product recommendations based on the one or more products …by the user (Hurewitz, [0111-0112]: customized product recommendations presented on display based on shopping data including behavior of customer in person as recorded; [0083]: provide product recommendation to customer; [0106]: recommend products customer likes). 
Hurewitz teaches determining products and product recommendations based on products used by a user (Hurewitz, [0004], [0033-0034], [0083], [0106], [0111-0119]) but does not explicitly teach: 
wherein the video corresponds to a video conference between the user and one or more remote participants;
processing the selected image to determine one or more products worn by the user (emphasis added);
wherein the one or more products are determined based on an occupancy percentage of the one or more products in the selected image, and a confidence percentage;
and determining one or more product recommendations based on the one or more products worn by the user (emphasis added).
However, Anttonen teaches that it is known to include:
processing the selected image to determine one or more products worn by the user (emphasis added) (Anttonen, [0010-0014]: identify the items worn or carried by the customer when the images of the customer were captured; [0037]: process image data; [0042-0043]; [0083]);
and determining one or more product recommendations based on the one or more products worn by the user (emphasis added) (Anttonen, [0018]: select one or more recommended and/or related items, based upon the items worn or carried by the customer when the images of the customer were captured; [0048]; [0101]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Hurewitz with Anttonen to include the aforementioned limitations since such a modification would be predictable. Specifically, Hurewitz would continue to teach determining products and product recommendations 
(Anttonen, [0011-0012]). 
 The combination of Hurewitz with Anttonen does not teach:
wherein the video corresponds to a video conference between the user and one or more remote participants;
wherein the one or more products are determined based on an occupancy percentage of the one or more products in the selected image, and a confidence percentage;
However, DeLean teaches that it is known to include:
wherein the video corresponds to a video conference between the user and one or more remote participants (DeLean, [0088]: communicate via Skype; [0051]: video feed; FIG. 1-2, [0098-0099]: Skype and other device)
wherein the one or more products are determined based on an occupancy percentage of the one or more products in the selected image, and a confidence percentage (DeLean, [0041-0042]; level of confidence as to whether and where an object is present in frame; [0104]: threshold number for level of confidence; [0045]: aggregate score indicates a relative likelihood of the presence of an object in the video data (e.g. object is present in 70% of frame)).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Hurewitz and Anttonen with DeLean to include the aforementioned limitations since such a modification would be predictable. Specifically, Hurewitz and Anttonen would continue to teach analyzing a 


Regarding claim 2
The combination of Hurewitz, Anttonen, and DeLean teaches the computer-implemented method of claim 1, further comprising sending the one or more product recommendations to a user device of the user (Hurewitz, [0083]: provide product recommendation to customer; [0106], [0111-0112]).  


Regarding claim 3
The combination of Hurewitz, Anttonen, and DeLean teaches the computer-implemented method of claim 1, further comprising sending the one or more product recommendations to a third party (Hurewitz, FIG.10, [0083]: product recommendations for customer sent to third party clerk).  


Regarding claim 4 
The combination of Hurewitz, Anttonen, and DeLean teaches the computer-implemented method of claim 1, further comprising updating a user profile of the user with the one or more products … by the user, wherein the user profile comprises a history of products …by the user (Hurewitz, [0057-0058]: update data in database such as in-store tracking data and shopping history of customer; FIG. 13, [0066-0067]: customer product interaction data is stored in profile database; [0040]: purchase history for customer; and [0119]: interaction of customer with product). 
Hurewitz does not explicitly teach one or more products worn by the user
However, Anttonen teaches that it is known to include one or more products worn by the user (Anttonen, [0011-0012]: identify the items worn or carried by the customer when the images of the customer were captured).
The motivation to combine Hurewitz and Anttonen is the same as set forth above in claim 8. 



Regarding claim 5
The combination of Hurewitz, Anttonen, and DeLean teaches the computer-implemented method of claim 4, wherein determining the one or more product recommendations further comprises determining the one or more product recommendations based on the history of products … by the user  (Hurewitz, [0057-0058]: recommended products, and other content customized based on the user's previous shopping history and purchase history; [0032]: previous customer movements around store and product views can be associated with customer and used to provide personalized deals to customer; [0083]: personalized product recommendations).
Hurewitz does not explicitly teach products worn by the user
However, Anttonen teaches that it is known to include products worn by the user (Anttonen, [0011-0012]).
The motivation to combine Hurewitz and Anttonen is the same as set forth above in claim 8. 


Regarding claim 6
The combination of Hurewitz, Anttonen, and DeLean teaches the computer-implemented method of claim 1, wherein determining the one or more product recommendations further comprises accessing an electronic commerce database comprising a plurality of products being vended, and selecting a subset of the plurality of products being vended to include in the one or more product recommendations (Hurewitz, [0058]: customized content includes recommended products and deals; FIG. 12, [0113]: collected shopping data about customer is collected and used to provide customized content to user; [0041]: The product database server 216 maintains a database of products for sale by the retailer including product categories; [0089] and [0097]: product database includes upcoming and personalized deals for customers).  


Regarding claim 7
The combination of Hurewitz, Anttonen, and DeLean teaches the computer-implemented method of claim 1, wherein the one or more product recommendations comprises one or more products offered by an electronic commerce merchant at a discount (Hurewitz, [0058] and [0111]: customized content for users includes coupons and deals; [0003]: retailer offers the products for sale).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644.  The examiner can normally be reached on 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LATASHA D RAMPHAL/Examiner, Art Unit 3684                                                                                                                                                                                                        
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684